Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
Applicant's arguments filed December 17, 2021, have been fully considered but they are not deemed to be persuasive.

Applicant discusses the communications unit 39 (part of 12) of Aki, cites column 10 line 37-42 and states that “Even assuming for the sake of argument that the communications unit 39 constitutes a “fieldbus communications module” as recited by claim 28…the communications unit 39 is not connected to the controller 12 via a fieldbus network…Instead, it is integrated into the controller 12 and coupled to the failure detecting unit via a fieldbus network”.  
The problem is that the communications unit 39 was never identified as the fieldbus communications module in the 102 rejection. Instead, the fieldbus communications module is specifically identified as including 62, 42-60 (part of 14, not 12), and not 39. As Applicant has identified, these elements of 14 do communicate with the controller 12 through a fieldbus network (which is also supported by column 10 line 37-42).

Applicants other arguments relate to the fieldbus communications module being the communications unit 39. As discussed above, the fieldbus communications module is part of 14 (including 62, 42-60), and not 39 (therefore not being part of 12). Therefore, these arguments fail to be relevant to the claim limitations.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claim 29 is objected to because of the following informalities: It is labeled as being “new” but should be labeled as being --previously presented--. Appropriate correction is required.

	Claim Rejections - 35 USC § 102
Claims 28, 29 and 32 are rejected under 35 U.S.C. § 102(a1, a2) as being anticipated by Aki (9891135). Aki discloses a fluid control system comprising manifold unit (since, inherently a movable valve element must be in an enclosed housing or manifold) including a control valve (16) for controlling flow of a fluid, connected to a fieldbus communication module (including 62, 42-60); a field device pneumatically connected to the manifold unit, the field device including a piston (32) and sensors (20, 22) for determining when the piston is in its extended or retracted position, the sensors electrically connected to a fieldbus 1/O module (40), which is connected to the fieldbus communication module (fig 3); 
the fieldbus communication module controlled by a controller (12) and connected to the controller via a fieldbus network (column 10 line 37-40); the fieldbus communication module configured to process signals received from the controller and, in response, send signals (via 42, 62) to the solenoid control valve to control flow of the fluid to the field device (column 11 line 1-7); 
wherein the fieldbus communication module processes the signals received from the controller and the field device sensors, to determine an elapsed time between an initiation and completion of an actuation cycle of the piston (column 19 line 4-15 states “The second time T2f and the stroke time T3f, which have been calculated, are stored in the first data storage unit 50 through the data storage processor 48. Consequently, the statistical processor 52 reads out the first time T1f and the stroke time T3f, etc., from the first data storage unit 50, and carries out the predetermined statistical computation process of the aforementioned first detailed example or the second detailed example with respect to the first time T1f and the stroke time T3f, etc., which have been read out. After the computation process is carried out, the statistically calculated values can be stored in the second data storage unit 54” and based on T2f is for an imitation when the 
actuates an alarm (i.e. 60; column 19 line 31-34) if the elapsed time is outside of a predetermined tolerance boundary (column 19 line 16-31).
Aki discloses the fieldbus communication module includes a display (60) for displaying the alarm (claim 29), and sends the alarm (via 62, column 13 line 4-11)to the controller, which is a PLC Programmable Logic Computer (12, column 8 line 53-54; claim 32).

The detection signals from the first sensor 20 and the second sensor 22 (see FIGS. 1 and 2) are input to the sensor input unit 40. When the detection signal from either the first sensor 20 or the second sensor 22 is input thereto (i.e., when the signal level of the detection signal switches from a low level to a high level), the sensor input unit 40 detects the rising edge of the detection signal, and outputs a detection result thereof to the detection time calculator 44. Further, when the input of the detection signal from either the first sensor 20 or the second sensor 22 is stopped (i.e., when the signal level of the detection signal switches from a high level to a low level), the sensor input unit 40 detects the falling edge of the detection signal, and outputs a detection result thereof to the detection time calculator 44 P29

	Claim Rejections - 35 USC § 103
Claim 35 is rejected under 35 U.S.C. § 103 as being unpatentable over Aki (9891135) in view of Carpenter (2016 0131164). Aki discloses all of the elements of claim 35, as discussed above, and further that the alarm signals maintenance needs of the equipment (e.g. column 4 line 47-49, 61-67); but does not disclose that the alarm is an audio alarm.
Carpenter teaches, for a fluid control system with a device that determines and signals maintenance need of equipment (i.e. remaining useful life) with an alarm, being a display (on 120, paragraph 33); that that the alarm can be an audio alarm (paragraph 33).
.

	Conclusion
Claims 30 and 36 are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM -4:30 PM. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ken Bomberg, can be reached on 571-272-4922. The fax number for this group is 571-273-8300. Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/Primary Examiner, Art Unit 3745